Case 1:20-cv-00769-JGK Document 11 Filed 02/18/20 Page 1 hoe | J

JUDGE KO

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

CENGAGE LEARNING, INC., BEDFORD,
FREEMAN & WORTH PUBLISHING GROUP,
LLC d/b/a MACMILLAN LEARNING, ELSEVIER
INC., MCGRAW HILL LLC, and PEARSON °
EDUCATION, INC.,

Plaintiffs,
v.

DOES | - 48 d/b/a ALLEBOOKSVITAL.COM,
ANLIFESTYLES.COM, BLOGSHIRTS68.CLUB,
BOOKDESKSHOP.COM, BOSSIVA.COM,
DUPLANACA.COM, DURANBOOKS.COM,
EBESTREADER.COM,
EBOOK.ENGASTORE.COM,
EBOOKCLOUDS.COM, EBOOKLISTTOP.COM,
EBOOKSMARTLY.COM, EBOOKSNOW.ORG,
EBOOKSPACES.COM, EBOOKSPOT.SHOP,
EBOOKSROCKET.COM, ECOEBOOK.COM,
EDUPLIFY.COM, EPERFECTEDU.COM,
ESTORESELECT.COM, EVOMALLS.COM,
FRIDAYCOLLECTION.MYSHOPIFY.COM,
GOGOODDISCOUNT.COM, HLSHIRT.COM,
HUNTERBUUK.COM,
INTELLEGANTMARKETS.COM,
IZIEBOOK.COM, JENLION.CO, JENWIND.CO,
JOLOSTORE.COM, KA-
SHOPP.MYSHOPIFY.COM,
KIWIBOOKCLUB.MYSHOPIFY.COM,
MAGIC.ENGASTORE.COM, NOAMALLS.COM,
OSCARMALLS.COM,

PAY VERSITYSTORE.MYSHOPIFY.COM,
PRICEAIRSTORE.COM, RITZYISH.US,
SHEELLAS.COM, SMART-EDU-
STORE.MYSHOPIFY.COM,
SOURCE4STUDENT.COM, STINGMALL.COM,
STUDENTNCLASS.MYSHOPIFY.COM,
STUDYHALLPRESS.COM, TEESPOPS.COM,
TESTBANKKLICK.COM,
TOPBOOKS.ZIPLOMA.COM, AND
VALERIEHOPTOP.COM

Defendants.

 

 

20 CV 00769

Civil Action No. Wuoltr Sof
tbe, en

[PROPOSED] 1) TEMPORARY
RESTRAINING ORDER; 2)
ORDER TO SHOW CAUSE

WHY A PRELIMINARY
INJUNCTION SHOULD NOT
ISSUE; 3) EXPEDITED
DISCOVERY ORDER; AND 4)
ALTERNATE SERVICE ORDER
(“EX PARTE ORDER”)

 
Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 2 of 15

EX PARTE ORDER

Plaintiffs Cengage Learning, Inc., Bedford, Freeman & Worth Publishing Group, LLC
d/b/a Macmillan Learning, Elsevier Inc., McGraw Hill LLC, and Pearson Education, Inc.
(collectively, “Plaintiffs”) have moved ex parte, pursuant to, infer alia, Federal Rules of Civil
Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), and N.Y. C.P.L.R. §§ 6201 ef al.
against Defendants Does | ~- 48 (collectively, “Defendants”), doing business as, respectively,
allebooksvital.com, anlifestyles.com, blogshirts68.club, bookdeskshop.com, bossiva.com,
duplanaca.com, duranbooks.com, ebestreader.com, ebook.engastore.com, ebookclouds.com,
ebooklisttop.com, ebooksmartly.com, ebooksnow.org, ebookspaces.com, ebookspot.shop,
ebooksrocket.com, ecoebook.com,  eduplify.com, eperfectedu.com, — estoreselect.com,
evomalls.com, fridaycollection.myshopify.com, gogooddiscount.com, hlishirt.com,
hunterbuuk.com, intellegantmarkets.com, iziebook.com, jenlion.co, jenwind.co, jolostore.com,
ka-shopp.myshopify.com, kiwibookclub.myshopify.com, magic.engastore.com, noamalls.com,
oscarmalls.com, payversitystore.myshopify.com, priceairstore.com, ritzyish.us, sheellas.com,
smart-edu-store.myshopify.com, source4student.com, stingmall.com,
studentnclass.myshopify.com, studyhallpress.com, teespops.com, testbankklick.com,
topbooks.ziploma.com, and valerichoptop.com (the “Infringing Sites’), for 1) a temporary
restraining order, 2) order to show cause why a preliminary injunction should not issue, 3) order
authorizing expedited discovery, and 4) order authorizing alternate service by electronic mail (the
“Application”). Plaintiffs so move the Court on the basis that Defendants are reproducing and
distributing unauthorized electronic copies of Plaintiffs’ copyrighted textbooks, as set forth in
Plaintiffs’ Complaint.

The Court, having reviewed the Complaint, Memorandum of Law, supporting

 
Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 3 of 15

Declarations, and all other papers submitted therewith, makes the following findings of fact and
conclusions of law:
FACTUAL FINDINGS AND CONCLUSIONS OF LAW

1. Plaintiffs are likely to succeed in showing that Defendants have infringed and are
continuing to infringe Plaintiffs’ federally registered copyrights by reproducing and distributing
unauthorized electronic copies of Plaintiffs’ copyrighted textbooks (“Infringing eBooks”),
including via the Infringing Sites.

2. The reproduction and/or distribution of the Infringing eBooks will result in
immediate and irreparable injury to Plaintiffs if the requested relief is not granted,

3, The balance of potential harm to Defendants by being prevented from continuing
fo profit from their illegal and infringing activities if a temporary restraining order is issued is far
outweighed by the harm to Plaintiffs, their businesses, and the value associated with Plaintiffs’
copyrights if a temporary restraining order is not issued. Defendants are not harmed by being
prevented from continuing to profit from illegal and infringing activities.

4, Public interest favors issuance of a temporary restraining order in order to protect
Plaintiffs’ interests in and to their respective copyrights, and to protect the public from being
deceived and defrauded by Defendants’ infringing copies of Plaintiffs’ textbooks.

5. If Defendants are given notice of the Application and this Ex Parte Order prior to
the date(s) by which Plaintiffs must serve Defendants, as set forth below, Defendants are likely to
secrete, conceal, transfer, or otherwise dispose of the proceeds from and evidence of their sales of
Infringing eBooks, thus preventing Plaintiffs from obtaining the information necessary to
effectuate the asset freeze, determining the full extent of Defendants’ illegal sales, and recovering

the proceeds from the illegal sales.

 
Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 4 of 15

6. Without the requested expedited discovery, Plaintiffs will not be able to determine
the true identities and locations of the Defendants, as well as obtain the information necessary to
effectuate the asset freeze and determine the full extent of Defendants’ illegal sales.

a Service on Defendants by electronic mail to the addresses used by Defendants to
conduct their business on the Infringing Sites is reasonably calculated to provide actual notice to
Defendants of Plaintiffs’ claims, this Application, and the Lx Parte Order.

ORDER TO SHOW CAUSE

Based on the foregoing, it is HEREBY ORDERED that Defendants shall appear on

e”
J X/ /) 2020, at_ “7 am /p.m/in Courtroom fF Fi of the

/

United States District Court for the Southern District of New York at 500 Pearl Street / 40 Centre
Street, New York, New York, to show cause why an order, pursuant to, inter alia, Federal Rules
of Civil Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), N.Y. C.P.L.R. §§ 6201 et
al., and the Court’s inherent equitable authority, should not be entered, pending resolution of this
case or further order of this Court, granting Plaintiffs a preliminary injunction enjoining
Defendants, their respective officers, agents, employees, and attorneys, and all those in active
concert or participation with any of them who receive actual notice of the order, in a manner
substantially similar to the relief provided herein.

IT IS FURTHER ORDERED that Defendants’ answering papers shall be filed and served
upon Plaintiffs’ counsel, by email to steve@oandzlaw.com, on or before A AO ,
2020, and Plaintiffs’ reply papers, if any, shall be filed and served on Defendants on or before

* , 2020.

TEMPORARY RESTRAINING ORDER

IT IS HEREBY ORDERED, in accordance with Federal Rules of Civil Procedure 64 and

 
Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 5 of 15

65, the Copyright Act (17 U.S.C. § 502(a)), N.Y. C.P.L.R. §§ 6201 ef a/., and the Court’s inherent

equitable power to issue provisional remedies ancillary to its authority to provide final equitable

relief, and no prior application having been granted, that:

1. Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them who receive actual notice of this Temporary

Restraining Order are enjoined from:

a)

b)

d)

Directly or indirectly infringing any copyrighted work that is owned or
exclusively controlled by any of Plaintiffs (“Plaintiffs’ Textbooks”), i.e.,
any copyrighted work published under any of the imprints identified on
Exhibit A to the Complaint (attached hereto as Appendix A);

Copying, reproducing, manufacturing, downloading, uploading,
transmitting, distributing, selling, offering to sell, advertising, marketing,
promoting, or otherwise exploiting any of Plaintiffs’ Textbooks without
Plaintiffs’ express written authorization;

Enabling, facilitating, permitting, assisting, soliciting, encouraging, or
inducing the copying, reproduction, manufacture, download, upload,
transmission, distribution, sale, offering for sale, advertisement, marketing,
promotion, or other exploitation of any of Plaintiffs’ Textbooks without
Plaintiffs’ express written authorization;

Using, hosting, operating, maintaining, creating, or registering any
computer server, website, domain name, domain name server, cloud
storage, e-commerce platform, online advertising service, social media

platform, or payment processing service to support the Infringing Sites or

 
Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 6 of 15

otherwise enable, facilitate, permit, assist, solicit, encourage, or induce the
infringement of Plaintiffs’ Textbooks, as set forth in subparagraphs (a)
through (c) above.
e) Transferring ownership or control of the websites, domain names, or
accounts associated with Defendants’ Infringing Sites.
zi Defendants, their officers, agents, servants, employees, and attorneys, and all those
in active concert or participation with any of them who receive actual notice of this Temporary
Restraining Order must immediately locate all accounts holding or receiving money or other assets
owned, connected to, associated with, held by, or transferred in connection with Defendants’
Infringing Sites or Defendants’ sale of Plaintiffs’ Textbooks (“Defendants’ Accounts”) and
immediately cease transferring, withdrawing, or otherwise disposing of any money or other assets
in Defendants’ Accounts or allowing such money or other assets in Defendants’ Accounts to be
transferred, withdrawn, or otherwise disposed of. Defendants’ Accounts include but are not limited
to: (i) Defendants’ accounts in connection with PayPal Inc., Stripe, Inc., Square, Shopify, and other
providers of payment processing services to the Infringing Sites; and (ii) Defendants’ accounts
with banks, financial institutions, or payment processing companies not covered by the preceding
2(i) (“Financial Institutions”) that have received money or other assets from Defendants’ Accounts
or otherwise received sales proceeds from Defendants or the Infringing Sites.
IT IS FURTHER ORDERED that this Temporary Restraining Order shall remain in
effect for fourteen (14) days unless extended by order of the Court.
ITIS ne ORDERED that Plaintiffs shall post security in the amount of
$ [0,00 Af arpotte surety bond, cash, credit card, or a certified or attorney’s check.

1/31/ RO
rd IT IS FURTHER ORDERED that upon two (2) business days’ written notice to the Court

 
Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 7 of 15

and Plaintiffs’ counsel, any Defendant or restrained third party may appear and move for the
dissolution or modification of the provisions of this Temporary Restraining Order upon an
appropriate evidentiary showing.

IT IS FURTHER ORDERED that restrained third parties and/or third parties from whom
Plaintiffs seek expedited discovery as set forth in the Expedited Discovery Order below shall not
provide Defendants with notice of this Ex Parte Order until Plaintiffs have notified such third
parties that Defendants have been served with the Ex Parte Order. Within two (2) days of serving
Defendants with the £x Parte Order, as set forth in paragraph 3 of the Alternative Service Order
below, Plaintiffs shall notify third parties with whom they have provided notice of this Ex Parte
Order and/or sought expedited discovery hereunder that service upon Defendants has been
effected, at which time any such third parties may provide notice to Defendants.

EXPEDITED DISCOVERY ORDER

Sufficient cause having been shown, IT IS HEREBY ORDERED that:

i Within two (2) days of receiving actual notice of this Ex Parfe Order, Defendants,
their officers, agents, servants, employees, and attorneys, and any individual or entity providing
services to Defendants’ Infringing Sites or to Defendants in connection with those. activities
referred to in paragraph | of the Temporary Restraining Order, shall provide to Plaintiffs’ counsel,
via email to steve@oandzlaw.com, written disclosure of the following information, regardless of
whether such information physically resides in the United States or abroad:

a) All names, physical addresses, email addresses, and Internet Protocol (“IP”)
addresses associated with Defendants or the Infringing Sites;
b) Any other websites or domain names associated with or related to

Defendants or the Infringing Sites, along with all names, physical addresses,

 
Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 8 of 15

d)

email addresses, and IP addresses associated with such websites and/or
domain names;

identification of Defendants’ Accounts with Financial Institutions,
including complete account numbers, and all names, physical addresses,
email addresses, and IP addresses associated with Defendants’ Accounts
with Financial Institutions; and

The current balance held in Defendants’ Accounts and Defendants’

Accounts with Financial Institutions.

2. Plaintiffs may immediately issue expedited discovery requests to Defendants

and/or seek via subpoena from relevant third parties, who shall provide within five (5) days of

service of the requests or subpoena the following information, regardless of whether such

information physically resides in the United States or abroad:

a)

)

Defendants’ sales of Plaintiffs’ Textbooks from January 1, 2018 to the
present, including the relevant title, ISBN, number of copies sold, price per
copy, date sold, and purchaser’s city and state;

Account statements and/or similar detail for Defendants’ Accounts with
Financial Institutions, including complete account numbers, current account
balances, IP addresses used to access Defendants’ Accounts, and the
account holders’ or signatories’ true names, physical addresses, and email
addresses;

With respect to a Financial Institution, information concerning its
connection to the United States, including but not limited to information

concerning U.S. dollar wire transfers to and from other countries as well as

 
Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 9 of 15

properties owned, correspondent accounts, acquiring banks, and settlement
accounts in the United States and/or used by Defendants; and
d) Any information specified in paragraph | of this Expedited Discovery Order
that has not already been provided to Plaintiffs.
ALTERNATE SERVICE ORDER

Sufficient cause having been shown, IT IS HEREBY ORDERED that:

i. Pursuant to Federal Rules of Civil Procedure 4((@) and 5 and N.Y. C.P.L.R. § 308,
service of process and service of subsequent documents may be made on and shall be deemed
effective as to Defendants by email to Defendants’ email addresses associated with the Infringing
Sites as identified in Appendix B hereto (““Defendants’ Email Addresses”).

2. Plaintiffs may carry out alternate service of process by email as ordered herein by
providing Defendants with a link to a File Transfer Protocol (“FTP”) or other type of secure file-
transmittal site to access .pdf copies of: 1) this Ex Parte Order; 2) the Summons and Complaint;
and 3) all papers filed in support of Plaintiffs’ Application.

3. Plaintiffs shall provide notice of this Ex Parte Order and Plaintiffs’ papers in
support of the Application to Defendants’ Email Addresses within five (5) days of disclosure of
all discovery sought concerning Defendants’ Accounts with Financial Institutions as provided in
the Temporary Restraining Order and/or Expedited Discovery Order, but in no event later than ten
(10) days from the date of this Ex Parte Order. Plaintiffs shall file proof of such service on the

case docket within two (2) days of making such service.

 
Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 10 of 15

c7
It is SO ORDERED this4 day of January, 2020, at 2 Gm.

\D), Cleet

\ UNITED SPATES DISTRICT JUDGE

wr

 

10

 
Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 11 of 15

 

 

APPENDIX A

Cengage Learning Macmillan Learning
Brooks Cole Bedford, Freeman & Worth High School
Cengage Publishers
Cengage Learning Bedford/St. Martin’s
Course Technology BFW
Delmar BFW High School Publishers
Gale Freeman
Heinle Macmillan Education
Milady Macmillan Learning

National Geographic Learning

W.H. Freeman & Company

 

South-Western Educational Publishing Worth
Wadsworth Worth Publishers
Elsevier

 

Academic Cell

Academic Press

Amirsys

Butterworth Heinemann
Digital Press

Elsevier

Gulf Professional Publishing
Hanley & Belfus

Medicine Publishing

Morgan Kaufmann Publishers
Mosby

Newnes

North Holland

Saunders

Urban & Fischer

William Andrew

 

 

 

Knovel Woodhead Publishing
Made Simple Books
McGraw Hill Pearson
Irwin Addison Wesley
Lange Adobe Press
McGraw-Hill Allyn & Bacon
McGraw-Hill Education Benjamin Cummings
McGraw-Hill Higher Education Brady

McGraw-Hill Professional
McGraw-Hill Ryerson
McGraw-Hill/Appleton & Lange
McGraw-Hill/Contemporary
McGraw-Hill/Dushkin
McGraw-Hill rwiniste!
NTC/Contemporary’ste!

Osborne

Schaum’s

Cisco Press

Financial Times Press/FT Press
IBM Press

Longman

New Riders Press

Peachpit Press

Pearson

Pearson Education

Que Publishing

Sams Publishing

 

 

 

 

 
 

Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 12 of 15

 

310°’ MOUS YOoGe@)ulwipe

510° MOUSYOOGS

 

Wd [RUS @)Mjoosemulquejel

Woo A]LIeUISyOoOgS

 

wioo'doysifyoogs@)yoddns

woo'doysipyoogs

 

Wd‘ [IeWIs@)wWI0s-spnojayoogs

wioo’spnojayoogs

 

WOd"a10]seSus@)yoog9
WOd"[IeUIs@)pu | Tsuon.yuenx

WOd"d10]SeSUd"YOOGS

 

Woo" [TeUOY@)9g6 | UeYZIpynu
W09'|IeWIS@)oeJUoOo Iopesayssq

UO" Iapeeljsaqe

 

wos" yooqueinp@)y0ddns

woo"syooqueinp

 

woo-voeur;dnp@yoddns

woo'vovuerldnp

 

wos" Woozyooga@)L0ddns

UIOd"BAISSOG

 

woo'sisyjuedyooq@)yoddns

woo'sisyjuRdyooq

 

 

Woo [PWS eye UIquissye.} wos doysysopyooq
wos yoonow)wejsey jyruey
WOd"[eWIs®@)ggsiysso]q qn[o’g9sLTysso]q

Woo 1ODepowWoYyPpM)urwupe

 

Wod'[IeuISs@)| bqueopura

Wood'sa[ Ajsoji[ue

 

WO" [EWS ®) [eWASYOoa|[e

WOd"[eVIASYOoQsTTe

 

 

IUIPIAY ssvydAiNg Ul puv ojIg SUISULIJUT UO (s)[IeU-|7

 

IG SUISULIU]

 

d XIGNUddV

 
 

Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 13 of 15

 

sur ieudoys@)a10isip

oo uoTual

 

wos opezid@)yoddns

WIOd"YOoQsIZ1

 

WO /leWS@)mogeeeuviourq
W109 EWS O)Z96 | [STHsseq
wos" [eWsO)OZ00THEqeS

WOd's]oyIeWUEZ9]][9]UI

 

WiOd' [PWS M)Ulew yooqlayuNy
Auryoopno@ueuny rel

woo ynngJeyuny

 

WOd IODSpsWOYepMurlwipe

woo LITYsTy

 

woo'yUNoosIppoosos@yoddns

Woo" JUNOSSIPpoosos

 

Aur yoo noM)ermeyezurg wemuepeuye

wos ApIdoysAuruolyos][OoABPL

 

wod's[feMoAd@)yioddns

WOD"S[[EUIOAS

 

woo Tews @); obismey

W09}99]9S310}s9

 

AU YOOTINO*)ye bepes[iqespyour

woo nps}ejiadsa

 

WOd TreEUOYM) AI [eWUIquiezpynul

wos Ajijdnps

 

wos yooqso0o9@)10ddng
WO" YOOTINOW) / 96 | MO TWISULAT

WOd00q3009

 

WOd'JayxooIsyooge@)ojur

W09*JaYIOISyoos

 

WOd [PUSH 6 [| OTJOdsyooga

doys*iodsyoogs

 

 

Woo [ews UI0N ssoedsyoogs

 

wos'sasedsyoogs

 

 
 

Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 14 of 15

tn

 

wos []ewWsuns@uoddns

WOd"]JeWUSUNS

 

Woo [eUS@) [TWIWeZN WI WIWeznuuigrsaqeb
Wood Yoo]Inew@)z% qisesuresny

UWOS"JUSPNIS PsdINO$

 

WOd |BWUSMoe}UOO NpspeUs
W109" YOON) / gue[yepeuumeyou

wios AjIdoysAW's10]s-npo-pews

 

woo'sa[Ayseiqi[@0ddns

WOo’se}[a0ys

 

woo Ayo3]@yoddns

sn-YysiAZz

 

woo ao}suesotId @)yoddns

wos a10}s11e99LId

 

WOd TeWSM)s10jsAyisyaadedojul

woo AjidoysAuroroysAyistaaced

 

WOd'S|[PULIEDSO@)OR}UOD

Woo’s/JeUNBOSO

 

Woo's][eWIBOU® 9e}U09

woo's|;eueou

 

WOs"a10)sesusM)o1seU
WOd [leWs@M)6pzAbpnm

WO a10}SeSUs oISeU

 

Wd [1eUIs®) | TGNJOyooqiaty

woo AjidoysAurqnjsyoog Imp]

 

WOd [BUS yyssuze
wos yoo]Ine®)z, ulppreseziu

woo’ AyidoysAur ddoys-ey

 

WOs YOoNO®)s [OTLOPIYA

WOd YOOTINODYZ0Z6 | OZAIOISEORY
WOs'a10}so]0fM)y10ddns

wos‘a1ojsojol

 

 

wos opezid@uoddns

 

oo purmuol

 

 
 

Case 1:20-cv-00769-JGK Document11 Filed 02/18/20 Page 15 of 15

 

WOD [TRUS M)oeUCIUOHa]]09s Kel
woo dojdoyoLayeaA@ojur

woo doydoyausea

 

WD [IBWISH)9g0 | GQUBO NN]
woo ewWoldiz@)syooqdo,

wos-ewo|dizsyooqdo}

 

Wood ysIPpPyUeqysey@)sa]es

woo Yorppyueqysa

 

woo'sdodssa1@)yoddns

wioo'sdodseay

 

woo'ssaid|eyApnys@)ojut

woo'ssaidjeyApnys

 

 

WOd [RWS M)sse]DNUapNi¢g oyUy
Wd [RUS OUP psyoog

 

woo’ AjidoysAursse[oujuepnys

 

 
